 ^
  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  DISTRICT OF ARIZONA
                                                                                                                                 HLfcD OSBC CLRK PHX
                                                                                                                                  2019JUN14AM10:15
  Case number (ifknown)
                                9-&-m                                          Chapter you are filing under:

                                                                                  Chapter 7
                                                                               D Chapter11
                                                                               D Chapter12
                                                                               D Chapter 13                                   D Check if this an
                                                                                                                                amended filing




 Official Form 101
Volunta                   Petition for Individuals Filin for Bankruptc                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
cas&-andinjoint cases,theseforms useyouto askfor informationfrom bothdebtors. Forexample, ifa form asks, "Doyou owna car," theanswer
wouldbeyes ifeitherdebtorownsa car.Wheninformationis neededaboutthespousesseparately,theform uses Debtor1 andDebtor2 todistinguish
betweenthem. Injoint cases, oneofthespousesmust report informationas Debtor1 andthe otheras Debtor2.Thesameperson must be Debtor'1in
all of the forms.

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


 Part 1        IdentifyYourself

                                    About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
 1.   Your full name

      Write the name that is on     BIANKA
      your government-issued        First name                                                      First name
      picture identification (for
      example, your driver's
      license or passport).         Middle name                                                     Middle name
      Bring your picture            PLAZA
      identificationto your
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Lastname and Suffix(Sr., Jr., II, III)



 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.




 3.   Only the last4 digits of
      your Social Security
      number or federal             xxx-xx-8267
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101
                  Case 4:19-bk-07398-BMW       Doc for
                                    Voluntary Petition 1 Individuals
                                                           Filed 06/14/19           Entered 06/14/19 10:20:59
                                                                     Filing for Bankruptcy                                                    Desc   page 1
                                                       Petition Page 1 of 8
  Debtor 1    BIAiMKAPLAZA                                                                       Case number (ifknown)




                                   About Debtor 1:                                         AboutDebtor2 (SpouseOnly in a JointCase):
 4.    Any business names and
       Employer Identification
       Numbers (EIN) you have         I have not used any businessname or EINs.
       used in the last 8 years
                                                                                           D I havenotusedanybusinessnameorEINs.

       Includetrade namesand      Businessname(sT                                         Business name(s)
       doing businessas names

                                  EINs                                                    EINs




 5.   Where you live                                                                      If Debtor 2 lives at a different address:

                                  143 W. RILLITO WAY
                                  Tucson, AZ 85705
                                  Number, Street, City, State & ZIPCode                   Number, Street, City, State & ZIP Code

                                  Pima
                                  County                                                  County

                                  Ifyour mailing address is differentfrom the one         IfDebtor 2's mailing address is different from yours, fill it
                                  above,fill it in here. Notethatthe courtwill send any   in here. Note that the court will send any notices to this
                                  notices to you at this mailing address.                 mailing address.



                                  Number, P.O. Box, Street, City, State & ZIP Code        Number, P. O. Box, Street, City, State & ZIP Code




6.    Why you are choosing        Check one:                                              Checkone:
      this district to Wefor
      bankruptcy
                                         Overthe last 180daysbeforefilingthispetition,    a      Overthelast1 80daysbeforefilingthispetition, I
                                         I havelived in thisdistrict longerthan in any           havelived in thisdistrictlongerthan in anyother
                                         other district.                                         district.

                                  a      I have another reason.                           D      I haveanotherreason.
                                         Explain. (See 28 U. S. C. § 1408.)                      Explain. (See 28 U. S. C. § 1408.)




Official Form 101
                                 VoluntaryPetition
               Case 4:19-bk-07398-BMW       Docfor 1 IndividualsFilingforBankruptcy
                                                       Filed 06/14/19        Entered 06/14/19 10:20:59                                Desc page 2
                                                   Petition Page 2 of 8
 Debtor 1    BIANKA PLAZA                                                                                    Case number (ifknown)


 Part 2:    Tell the CourtAboutYour Bankruptcy Case
 7.   The chapter ofthe           Checkone. (For a bnefdescnptmn ofeach, see Notice Required by 11 U. S. C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                       Chapter 7
                                  D Chapter 11
                                  D Chapter 12
                                  D Chapter13


8.    How you v/ill pay the fee             I will paytheentirefeewhen I filemy petition. Pleasecheckwiththe clerk'sofficein yourlocal courtformoredetails
                                            abouthowyou maypay. Typically, ifyou arepayingthefeeyourself,you maypaywithcash,cashier'scheck, ormoney
                                            order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                            a pre-printed address.
                                            I needto paythefee in installments. Ifyou choosethisoption, sign andattachthe Applicationfor Individualsto Pay
                                            The Filing Fee in Installments (Official Form 103A).
                                  D         I requestthatmy feebewaived(You may requestthis option only ifyou arefilingforChapter7. By law,a judgemay,
                                            but is notrequiredto, waiveyourfee, andmaydo so only ifyourincomeis lessthan 1 50% ofthe officialpoverty linethat
                                            appliesto yourfamilysizeandyouare unableto paythefee in installments). Ifyou choosethisoption, you mustfill out
                                            theApplicationto Havethe Chapter7 Filing FeeWaived(OfficialForm 103B)andfile it withyourpetition.


9.    Have you filed for              No.
      bankruptcy within the
      last 8 years?               D Yes.
                                                District                                  When                            Case number
                                                District                                  When                            Case number
                                                District                                  When                            Case number



10. Are any bankruptcy                No
    cases pending or being
    filed by a 'spouse who is     D Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                Debtor                                                                  Relationship to you
                                                District                                  When                          Case number, if known
                                                Debtor                                                                  Relationshipto you
                                                District                                 When                           Case number, if known


11. Do you rent your                  No.        Go to line 12.
    residence?
                                  D Yes.         Has your landlord obtained an eviction judgment against you?
                                                 D         No. Go to line 12.

                                                 D         Yes Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                           this bankruptcy petition.




Official Form 101               Voluntary Petition
              Case 4:19-bk-07398-BMW       Doc for 1 IndividualsFilingfor Bankruptcy
                                                       Filed 06/14/19        Entered 06/14/19 10:20:59                                           Desc     page 3
                                                  Petition Page 3 of 8
Debtor 1    BIA.MKA PLAZA                                                                                  Case number (ifknown)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                   D Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Checkthe appropriate box to describeyour business:
                                               D     Health Care Business(as defined in 11 U. S.C. § 101(27A))
                                               D      SingleAsset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               D      Stockbroker(as defined in 11 U. S.C. § 1 01(53A))
                                               D      Commodity Broker(as defined in 11 U.S.C. § 101(6))
                                               D      None ofthe above

13. Are you filing under     Ifyou are filing underChapter 11, thecourt must knowwhetheryou are a small businessdebtorso that it can set appropriate
    Chapter1-1 ofthe         deadlines. Ifyou indicatethatyou are a small businessdebtor, you must attach your most recent balancesheet, statement of
     Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any ofthese documents do not exist, follow the procedure
     you a sma// business    in 11 U.S.C. 1116(1)(B).
     debtor?
                                     (^Q       I am notfiling under Chapter 11.
     For a definition of small
     business dsbtor, see 11
     U.S.C. §101(51D).             D NO.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                              Code.

                                   a Yes.     I am filing under Chapter 11 and lam a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any           No.
    property that poses or is
    alleged to pose a threat       D Yes.
    of imminent and                         What is the hazard?
    identifiable hazardto
     public health or safety?
     Or do you own any
     property that needs                    If immediate attention is
     immediate attention?                   needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestockthat must be fed,              Where is the property?
    or a building that needs
    urgent repairs?
                                                                          Number, Street, City, State S Zip Code




Official Form 101                Voluntary Petition for Individuals Filing for Bankruptcy
               Case 4:19-bk-07398-BMW       Doc 1         Filed 06/14/19          Entered 06/14/19 10:20:59                                  Desc     page 4
                                                   Petition Page 4 of 8
 Debtor1       BIANKAPLAZA                                                                               Case number (ifknown)

 Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling
                                      About Debtor 1:                                               About Debtor2 (SpouseOnly in a JointCase):
 15. Tell the court whether           You must checkone:                                            You must check one:
     you have received a                   I received a briefingfrom an approved credit             D    I received a briefing from an approved credit
     briefing about credit                 counseling agency within the 180 days before I                counseling agencywithin the 180days before I filed
     counseling.                           filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                           certificate of completion.                                    completion.
      The taw requires that you
      receive a briefing about             Attach a copy ofthe certificate and the payment               Attach a copy ofthe certificateand the paymentplan, if
      credit counseling before             plan, if any, that you developed with the agency.             any, thatyou developedwith the agency.
      you file for bankruptcy.
      You must t'uthfully check       D    I received a briefingfrom an approved credit             D   I received a briefing from an approved credit
      one of the following                 counselingagencywithinthe 180days before I                   counseling agency within the 180 days before I filed
      choices. If you cannot do            filed this bankruptcy petition, but I do not have            this bankruptcy petition, but I do not have a certificate
      so, you are not eligible to          a certificate of completion.                                 of completion.
      file.
                                           Within 14 days afteryou file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court        petition, you MUST file a copy of the certificate and        MUST file a copy ofthe certificate and payment plan, if
      can dismissyour case, you            payment plan, if any.                                        any.
     will lose whatever filing fee
     you paid, and your               D   I certify that I asked for credit counseling              D   I certify that I asked for credit counseling services
     creditors can begin                  servicesfrom an approved agency, but was                      from an approved agency, but was unable to obtain
     collection activities again.         unable to obtain thoseservices duringthe 7                    those services during the 7 days after I made my
                                          days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                     /                    circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                          of the requirement.
                                                                                                        To ask for a 30-day temporary waiver ofthe requirement,
                                          To ask for a 30-day temporary waiver of the                   attach a separate sheet explainingwhatefforts you made
                                          requirement, attach a separatesheetexplaining                 to obtain the briefing,whyyou were unable to obtain it
                                          whatefforts you madeto obtainthe briefing,why                 before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for             circumstances required you to file this case.
                                          bankruptcy, and whatexigentcircumstances
                                          required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                    filed for bankruptcy.
                                          dissatisfiedwith your reasonsfor not receiving a
                                          briefing before you filed for bankruptcy.                     Ifthe court is satisfied with your reasons, you must stilt
                                          Ifthe court is satisfied with your reasons, you must          receive a briefingwithin 30 daysafteryou file. You must
                                          still receive a briefing within 30 days after you file.       filea certificatefromthe approvedagency,alongwith a
                                          You must file a certificate from the approved                 copy ofthe payment plan you developed, if any. Ifyou do
                                          agency, along with a copy of the payment plan you             notdo so, your case may be dismissed.
                                          developed, ifany. Ifyou do not do so, yourcase
                                          may be dismissed.                                             Any extension ofthe 30-day deadline is granted only for
                                                                                                        cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                      D I am not requiredto receivea briefingabout                      I am not required to receive a briefing about credit
                                          credit counseling because of:                                 counseling because of:

                                          D     Incapacity.                                             D      Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapableof realizing or                         makes me incapable of realizing or making rational
                                                making rational decisions about finances.                      decisions aboutfinances.

                                          D     Disability.                                             D      Disability.
                                                My physical disabilitycauses me to be                          My physicaldisabilitycauses me to be unableto
                                                unableto participate in a briefing in person,                  participate in a briefing in person, by phone, or
                                                by phone, orthrough the internet, even after I                 through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                     do so.

                                          D     Active duty.                                            D Active duty.
                                                I am currently on active military duty in a               I am currently on active military duty in a military
                                                militaiy combat zone.                                          combat zone.
                                          Ifyou believe you are not required to receive a               Ifyou believeyou arenot requiredto receivea briefing
                                          briefing about credit counseling, you must file a             aboutcredit counseling, you must file a motion for waiver
                                          motion for waivercredit counseling with the court.            ofcredit counselingwith the court.




Official Form 101                  VoluntaryPetition
                 Case 4:19-bk-07398-BMW      Doc for 1 IndividualsFilingfor Bankruptcy
                                                         Filed 06/14/19         Entered 06/14/19 10:20:59                                        Desc page 5
                                                     Petition Page 5 of 8
 Debtor 1     BIANKA PLAZA                                                                                 Case number ptknown)

 Part 6:     AnswerThese Questions for Reporting Purposes
 16. What kind of debts do        16a.      Areyour debts primarily consumerdebts? Consumerdebtsaredefinedin 11 U.S.C. § 101(8)as"incurredby an
     you have?                               individualprimarilyfor a personal, family, or household purpose."
                                             D No. Go to line 16b.
                                                Yes. Go to line 17.
                                  16b.      Areyourdebts primarily businessdebts? Businessdebtsaredebtsthatyou incurredto obtain
                                            money for a business or investment or through the operation of the business or investment.
                                            D No. Go to line 16c.
                                            D Yes. Go to line 17.
                                  16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          D NO.     i am not filing underChapter7. Go to line 18.
    Chapter 7?

     Do you estimate that            Ygg I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                       D Yes
     distribution to unsecured
     creditors?


18. HowmanyCreditorsdo             ^ .43                                          D 1, 000-5, 000                             D 25, 001-50, 000
    awe^""""""'" J~              D 50-99                                          D 5001-10,000                               D 50, 001-100, 000
                                 D 100-199                                        D 10, 001-25, 000                           D More than100,000
                                 D 200-999

19. How much do you                 $0 - $50, 000                                 D $1, 000, 001-$10 million                  D $500,000,001 - $1 billion
    estimate your assets to
     be worth?                   D $50, 001 -$100, 000                            D $10, 000, 001-$50 million                 D $1, 000, 000, 001 - $10 billion
                                 D $100, 001 -$500, 000                           D $50, 000, 001-$100 million                D $10, 000, 000, 001 - $50 billion
                                 D $500,001 - $1 million                          D $100, 000, 001 - $500 million             D More than $50 billion

20. How much do you                $0 - $50,000                                   D $1, 000, 001-$10 million                  D   $500, 000, 001 - $1 billion
    estimate your liabilities
    to be?                       D $50, 001 -$100, 000                            a $10, 000, 001 -$50 million                D   $1, 000, 000, 001-$10 billion
                                 D $100,001 -$500.000                            D $50,000,001-$100million                    D   $10, 000, 000, 001-$50 billion
                                 D $500, 001 - $1 million                        D $100, 000, 001 - $500 million              D   More than $50 billion

Part 7:     Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                 IfI have^chosentofileunderChapter7, 1 amawarethatI mayproceed,ifeligible,underChapter7, 11, 12,or 13oftitle 11,
                                 UnitedStatesCode.I understandthereliefavailableundereachchapter,andI chooseto proceedunderChapter7.
                                 IfnoattorneyrepresentsmeandI didnotpayoragreeto paysomeonewhois notanattorneyto helpmefilloutthis
                                 document, I have obtained and read the notice required by 11 U. S. C. § 342(b).
                                 I request relief in accordance with the chapter oftitle 11, United States Code, specified in this petition.
                                 I understand making a false stateme         ncealing property, or obtaining money or property by fraud in connection with a
                                 ba            e      esult in fines         250, 000, or imprisonment for up to 20 years, or both. 18 U. S. C. §§ 152, 1341, 1519,
                                   nd

                                 BIANKA P                                                         Signature of Debtor 2
                                 Signature of Debtor 1

                                 "EmailbPW^S(£>
                                        Address ofDebtor 1' -''---
                                                                                              0^
                                                                                                  Email Address of Debtor 2

                                 Executedon June 13. 2019                                         Executed on
                                                MM / DD / YYYY                                                      MM / DD / YYYY


Official Form 101                 Voluntary Petitionfor IndividualsFilingfor Bankruptcy
                Case 4:19-bk-07398-BMW       Doc 1 Filed 06/14/19 Entered 06/14/19 10:20:59                                                       Desc page6
                                                    Petition Page 6 of 8
 Debtor 1   BIANKA PLAZA                                                                                     Case number (ifknown)



For your attorney, if you are   I, the attorney forthe debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 1112, or 13 oftitle 11, United States Code, and have explained the reliefavailable under each chapter
                                forwhich the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U. S. C. § 342(b)
If you are not represented by   and, in a casein which§ 707(b)(4)(D) applies,certifythat I haveno knowledgeafteran inquirythatthe'informationInthe
an attorney, you do not need    schedulesfiled with the petition is incorrect.
to file this page.
                                                                                                   Date           June 13, 2019
                                Signature of Attorney for Debtor                                                  MM/DD/YYYY


                                Printed name



                                Finn name


                                Number, Street, City, State & ZIP Code

                                Contact phone                                                Email address



                                Bar number & State




Official Form 101                Voluntary Petition
               Case 4:19-bk-07398-BMW       Doc for 1 IndividualsFilingfor Bankruptcy
                                                        Filed 06/14/19        Entered 06/14/19 10:20:59                                        Desc      page 7
                                                   Petition Page 7 of 8
 Debtor 1    BIANKA PLAZA                                                                                Case number (ifknown)



 Foryou if you sire filing this   The lawallows you, as an individual, to represent yourself in bankruptcy court, butyou should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financialand legal consequences,you arestrongly urgedto hirea qualifiedattorney.
 Ifyou are represented by an      To besuccessful,you mustcorrectlyfile and handleyourbankruptcycase.The rulesareverytechnical,anda mistakeor
 attorney, you do not need to     inactionmayaffectyourrights.Forexample, yourcasemaybedismissedbecauseyou did notfile a requireddocument,
 file this page.                  paya feeontime, attenda meetingorhearing,orcooperatewiththecourt, casetrustee, U.S.trustee, bankruptcy
                                  administrator,or auditfirm ifyourcase isselectedfor audit. Ifthathappens,you could loseyourrightto file anothercase,
                                  or you may lose protections, including the benefit ofthe automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even ifyou plan to pay
                                  a particular debt outside ofyour bankruptcy, you must list that debt in your schedules. Ifyou do not list a debt, the debt may
                                  not be discharged. Ifyou do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts ifyou do something dishonest in your bankruptcy case, such as
                                  destroyingor hidingproperty, falsifyingrecords, or lying. Individualbankruptcycasesare randomlyauditedto determineif
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                  imprisoned.

                                  Ifyoudecidetofilewithoutanattorney,thecourtexpectsyoutofollowthe rulesasifyou hadhiredanattorney.Thecourt
                                  will noth-eatyoudifferentlybecauseyou arefilingforyourself.To be successful,you mustbefamiliarwiththe'United
                                  StatesBankruptcyCode,theFederalRulesofBankruptcyProcedure,andthelocalrulesofthecourtinwhichyourcaseis
                                  filed. You mustalsobefamiliarwith anystateexemption lawsthatapply.
                                  Are you aware thatfiling for bankruptcy is a serious action with long-term financial and legal consequences?
                                  D No
                                    Yes

                                  Areyouawarethatbankruptcyfraudisa seriouscrimeandthatifyourbankruptcyformsareinaccurateorincomplete,you
                                  could be fined or imprisoned?
                                  D No
                                     Yes

                                  Didyou payoragreeto paysomeonewhois notan attorneyto helpyou fill outyourbankruptcyforms?
                                  D No
                                     Yes          Nameof Person SHERIA. BARRIOS
                                                  Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                  this notice, and I am awarethatfiling ankruptcy case without an attorney may cause me to lose my rights or property ifI do
                                     p op                 he case.

                                   IANKA                                                         Signatureof Debtor 2
                                  Signatu    f Debtor 1

                                  Date June 13, 2019                                             Date
                                           MM/DD/YYYY                                                    MM/DD/YYYY
                                  Contact phone    602-483-0063                                  Contact phone
                                  Cell phone                                                     Cell phone
                                  Email address                                                  Email address




Official Form 101                Voluntary Petition
               Case 4:19-bk-07398-BMW       Doc for 1 IndividualsFilingfor Bankruptcy
                                                        Filed 06/14/19        Entered 06/14/19 10:20:59                                        Desc pages
                                                    Petition Page 8 of 8
